       Case 5:17-cv-04519-BLF Document 75 Filed 07/23/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10   HUGO MADRID, LEIGHA SALYERS,                  Case No: 5:17-cv-04519-BLF
     and JENIFER MARCHON, individually
11   and on behalf of all other similarly          [PROPOSED] ORDER RE:
     situated individuals,                         JUDGMENT
12
                          Plaintiffs,
13
            v.
14
     TELENETWORK PARTNERS, LTD.,
15   d/b/a TELENETWORK, and
     TELENETWORK CALIFORNIA, INC.,
16   jointly and severally,
17                        Defendants.
18

19          On June 20, 2019, a hearing was held on the unopposed motion of Plaintiffs
20   Hugo Madrid, Leigha Salyers and Jenifer Marchon for Approval of their FLSA
21   Collective Settlement. The Court having granted approval of the Settlement hereby
22   ORDERS as follows:
23          1.      Final judgment in this matter is hereby entered in conformity with the
24                  Court’s Order Approving FLSA Collective Action Settlement.      (attached)

25          2.      The Parties are hereby ordered to comply with the terms of the
26                  Settlement.
27   ///
28   ///
                                             1               Case No. 5:17-cv-04519-BLF
                                                     [PROPOSED] ORDER RE: JUDGMENT
     FPDOCS 35640093.1
       Case 5:17-cv-04519-BLF Document 75 Filed 07/23/19 Page 2 of 2



 1          3.      This action is dismissed with prejudice, each side to bear its own costs
 2                  and attorneys’ fees except as provided by the Settlement and the
 3                  Court’s orders.
 4          4.      Without affecting the finality of the Court’s judgment in any way, the
 5                  Court retains jurisdiction over this matter for purposes of resolving
 6                  issues relating to interpretation, administration, implementation,
 7                  effectuation and enforcement of the Settlement.
 8          5.      This is a Final Judgment. The Clerk of the Court shall close this case.
 9          IT IS SO ORDERED.
10

11

12    Dated:      July 23         , 2019
                                           The Honorable Beth Labson Freeman
13                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2               Case No. 5:17-cv-04519-BLF
                                                      [PROPOSED] ORDER RE: JUDGMENT
     FPDOCS 35640093.1
